UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2345



NORMAN E. LEHNHARDT,

                                              Plaintiff - Appellant,

          versus

J. R. STARKEY, in his individual capacity;
RICHARD MARSH, in his individual capacity; C.
R. MOBLEY, in his individual capacity; GAIL J.
ROBERSON, in her individual capacity,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Richard C. Erwin, Senior
District Judge. (CA-94-453-2)


Submitted:   January 11, 1996             Decided:   February 1, 1996

Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman E. Lehnhardt, Appellant Pro Se. Gary R. Allen, Charles
Edward Brookhart, Richard Farber, Thomas Vincent Linguanti, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his complaint for failure to state a claim upon which relief can be

granted and for lack of subject matter jurisdiction. We have

reviewed the record and the district court's opinion adopting the

recommendation of the magistrate judge and find no reversible
error. Accordingly, we affirm on the reasoning of the district

court. Lehnhardt v. Starkey, No. CA-94-453-2 (M.D.N.C. Apr. 27,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2